Dear Representatives Tyler,
¶ 0 This office has received your request for an official Opinion in which you asked, in effect, the following question:
 Does the placement of a neon light around the license plate of a motor vehicle violate Oklahoma law?
¶ 1 Oklahoma statutes specify requirements for the illumination of license plates on Oklahoma motor vehicles. These statutes mandate that a white light be used to illuminate the license plate:
  Either a tail lamp or a separate lamp shall be so constructed and placed as to illuminate with a white light the rear registration plate and render it clearly legible from a distance of fifty (50) feet to the rear.
47 O.S. 12-204(c) (1991) (emphasis added).
¶ 2 The statutes provide further:
  [T]he light illuminating the license plate . . . shall be white.
47 O.S. 12-209 (1991).
¶ 3 Nevertheless, because these statutes are penal in nature, they must be strictly construed against the State and liberally construed in favor of an accused. State v. Humphrey,620 P.2d 408. 409 (Okla.Crim.App. 1980). In this light, these statutes evidence only the legislative intent that a white light illuminate the license plate and that the license plate be clearly legible at a distance of 50 feet. They do not prohibit an additional light, such as a colored neon light, from being added to the vehicle, so long as the license plate is illuminated by a white light and is legible. Therefore, we conclude that the provisions of Sections 47 O.S. 12-204 and 47 O.S. 12-209 can be complied with although a neon light has been added to the vehicle, so long as the other conditions of those statutes have been met. Whether any certain light or arrangement violates Oklahoma law is a question of fact outside the scope of an Attorney General Opinion. 74 O.S. 18b(A)(5) (1996).
¶ 4 It is, therefore, the official Opinion of the AttorneyGeneral that:
 1. Oklahoma law, 47 O.S. 12-204 and 47 O.S. 12-209 (1991), requires that a license plate be illuminated by a white light and be legible at a distance of fifty (50) feet.
 2. The placement of a neon light to illuminate the license plate of a motor vehicle does not violate Oklahoma law so long as a white light otherwise illuminates the license plate and the license plate is clearly legible at a distance of fifty (50) feet. 47 O.S. 12-204 and 47 O.S. 12-209 (1991).
 3. Whether any certain light or arrangement violates Oklahoma law is a question of fact outside the scope of an Attorney General Opinion. 74 O.S. 18b(A)(5) (1996).
W.A. DREW EDMONDSON ATTORNEY GENERAL OF OKLAHOMA
JAMES ROBERT JOHNSON SENIOR ASSISTANT ATTORNEY GENERAL